Per Curiam.

Although the note in question was given for the consideration money of the farm, the plaintiff’s retaining possession of the farm, or hiring it, was not made a condition of the purchase. They were not parts of one contract, and dependent on each other, and are, therefore, to be considered as distinct transactions.
* Chases in action may be, and were expressly confiscated by the act now in question. The plaintiff’s title to the rent was, therefore, transferred, by the forfeiture of his real and persoual property, to the people. His right to the estate itself, from which the rent was to accrue, was forfeited, and became vested in the people of this state. The consideration for the rent, therefore, failed, and he can neither sustain an action for it, nor set it off in the present suit.
The treaty of peace does not affect this case. As to the previous forfeitures and confiscation, it is only recommendatory, and by implication, confirms their validity, if not rescinded, in pursuance of that recommendation.’ It would be sufficient if the treaty were silent ; for all acts of the belligerent parties not affected by it, and as they existed at the time of concluding the treaty, were, of course, recognized as just and lawful, and remained in the same state. This rule ap*238pears to be adopted in the construction of all treaties. (Vat-tel, b. 4, c. 2, s. 21.)
The, plaintiff is, therefore, entitled to recover.
Kent, J* having formerly been counsel in the cause, gave no opinion.
Lewis, J. absent.
Judgment for the plaintiff.